455 F.2d 522
Donzel LEMLEY, Appellant,v.UNITED STATES of America, Appellee.
No. 15193.
United States Court of Appeals,Fourth Circuit.
Oct. 19, 1971.

Michael Tomasky and Mike Magro, Jr., Morgantown, W. Va., on brief for appellant.
L. Patrick Gray, III, Asst. Atty. Gen., Department of Justice, James P. Klapps, Atty., Department of Justice, and Paul C. Camilletti, U. S. Atty., on brief, for appellee.
Before HAYNSWORTH, Chief Judge, CRAVEN, Circuit Judge, and DUPREE, District Judge.
PER CURIAM:


1
We have carefully considered the briefs and the record and conclude that oral argument is unnecessary.  We affirm on the opinion of the district court.  Lemley v. United States, 317 F.Supp. 350 (1970).


2
Affirmed.